ACCEPTED
                                                                                                    03-15-00064-CV
                                                                                                            7371620
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              10/14/2015 1:22:21 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
      TAUBE SUMMERS HARRISON TAYLOR MEINZER BROWN LLP
                                        ATTORNEYS AT LAW
                                                           TH
                                  100 CONGRESS AVENUE, 18 FLOOR
                                         AUSTIN, TEXAS 78701
                                                                                FILED IN
                                                                         3rd COURT OF APPEALS
                                      TELEPHONE (512) 472-5997
                                                                              AUSTIN, TEXAS
                                         FAX (512) 472-5248
                                                                         10/14/2015 1:22:21 PM
                                                                             JEFFREY D. KYLE
                                                                                  Clerk
                                       October 14, 2015


VIA E-FILE
Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P. O. Box 12547
Austin, Texas 78711
Attention: Ms. Liz Talerico, Deputy Clerk

       Re:    Court of Appeals Number: 03-15-00064-CV
              Elite Auto Body LLC v. Autocraft Body Works, Inc.

Dear Ms. Talerico:

       Pursuant to your letter dated October 8, 2015, please allow this letter serve as notice to
the Court that Shannon King will be presenting the oral argument on behalf of Appellants in the
referenced matter.

                                                    Sincerely,


                                                    /s/ Rick Harrison
                                                    Rick Harrison

RH/sh
cc: Mr. James G. Ruiz        (via email)